Matter of Lipsitz v UBF Faculty-Student Hous. Corp. (2019 NY Slip Op 00708)





Matter of Lipsitz v UBF Faculty-Student Hous. Corp.


2019 NY Slip Op 00708


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CURRAN, AND WINSLOW, JJ.


17 CA 18-01465

[*1]IN THE MATTER OF JOHN LIPSITZ, PETITIONER-APPELLANT,
vUBF FACULTY-STUDENT HOUSING CORP., RESPONDENT-RESPONDENT.


DOLCE PANEPINTO, P.C., BUFFALO (SEAN E. COONEY OF COUNSEL), FOR PETITIONER-APPELLANT. 
HODGSON RUSS LLP, BUFFALO (BENJAMIN M. ZUFFRANIERI, JR., OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered February 6, 2018 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court